Citation Nr: 1433217	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD), to include as secondary to medication required for control of service-connected disability.


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2012, this matter was last before the Board at which time it was remanded.  At that time, the Board noted that in a January 2010 rating decision, the RO denied a claim for service connection GERD, inter alia.  The Veteran filed a Notice of Disagreement (NOD) with respect to the denial of this issue, as well as others addressed in the rating decision.  In August 2010 the RO issued a Statement of the Case (SOC) addressing these issues, including the issue of entitlement to service connection for GERD.  The Veteran did not file a Substantive Appeal or its equivalent, and following the issuance of the August 2010 SOC VA has not treated any of the issues addressed in the SOC as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009). 

Nevertheless, it is clear throughout the current appeal, which has been framed in terms of service connection for a stomach disorder, that the Veteran's claim encompasses service connection for GERD.  The Veteran initially claimed service connection for a stomach condition as secondary to medication taken for her service-connected low back disability.  See June 2008 communication from Veteran.  She explained in a December 2008 statement that she wanted to amend her claim to include GERD.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  With this is mind, the claim encompasses GERD.  Id. 

Also, prior to certification of this matter to the Board, the Veteran appointed Margo M. Cotman as her agent to represent her in this claim.  See VA Form 21-22a dated in June 2011.

FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred a stomach disability, to include GERD, in service, or that any such disability is otherwise attributable thereto.

2.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran's stomach disability, to include GERD, is caused or aggravated by medication taken for service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for GERD, to include as secondary to medication required for control of service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in June 2008.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of her claimed disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a review of the record and medical findings and considers the Veteran's complaints, symptoms, history and the indication of disability secondary to medication for service-connected disability.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that she has a stomach disability, to include GERD, that was incurred or is related to service.  She also seeks service connection for the same as related to the use of non-steroidal anti-inflammatory drugs (NSAIDs) taken to control pain related to service-connected disability.  

Upon enlistment, clinical examination of the abdomen and viscera was normal and that Veteran did not identify any history of frequent indigestion, stomach, liver or intestinal trouble.  See June 1993 Reports of Medical Examination and History.

Following enlistment, the Veteran was treated for abdominal pain of unknown etiology in February 1995.  A July 1995 service record documents a complaint of stomach pain and apparent reflux.  Subsequent service records document surgical treatment for an ovarian cyst, with related complaints of abdominal pain.  See e.g. September 1996 OB/GYN clinic note.  

An October 1996 OB/GYN note documents chronic pelvic pain of unclear etiology.  It also documents that the Veteran's NSAID was changed from Naprosyn to Ponstel.  It does not document any assessed stomach condition, to include GERD.

In October 1996, the Veteran was afforded a separation examination.  Examination of the abdomen and viscera was normal.  In the summary of defects and diagnoses of the separation examination report, no gastrointestinal condition was noted, although chronic pelvic pain related to gynecological conditions was.  The Veteran did complain of frequent indigestion when eating, and was uncertain whether she had any stomach, liver or intestinal trouble.   See October 1996 Report of Medical History.  Indigestion, with Pepto Bismol use was noted.  

Following service, an August 2002 VA medical record documents a complaint of abdominal pain, felt to be due to female problems.  A left ovarian cyst was noted.  VA records dated thereafter show the prescription of ranitidine HCL and omeprazole for stomach complaints.  

An August 2005 VA outpatient clinic note documents a history of vague GI complaints, as well as constipation with bowel movements every 3 days.  Positive h. pylori and possible IBS was assessed at this time.  

A July 2007 VA note shows complaints of black tarry stools for 2 days, with a return to normal color thereafter.  The Veteran noted that she was on naproxen at the time, and went back to ibuprofen, but still had some abdominal pain.  The note documents an assessment of "NSAID gastropathy - appears [the Veteran] had a bleed related to it - chronic low back pain."

A September 2008 VA primary care not documents similar complaints of black stools, with the use of 5 to 6 Tums per day for stomach pains.  She had been using omeprazole and noted that the pains seemed to come on after eating certain foods, like pizza.  The note contains an assessment of "prob[ably] had GI bleed from ASA - prob[ably] erosive gastritis," with questionable dyspepsia, [gallbladder]" and that the symptoms did not sound like an ulcer.  The Veteran was advised to avoid ASA and NSAIDs, and take omeprazole for 2 months.  

A November 2008 primary care return note documents that the Veteran had been taking ibuprofen 800 mg as needed with omeprazole and seemed "to be tolerating OK."  A history of questionable stomach pains and dyspepsia was noted, and the symptoms were not felt to present as an ulcer.  

In February 2009, the Veteran related that as long as she has had to take ibuprofen and Motrin, that she had to take something for her stomach.  She related that if she did not, she would become sick.  She noted that she had to use omeprazole along with ibuprofen if she wanted to reduce her low back pain.  She related a history of stomach aches and black tarry stools as the result of taking both medicines. 

An October 2011 VA record documents a routine visit, with a report of sour stomach at times, with nausea and discomfort.  She related a history of these symptoms occurring 3 times over the past month.  It was noted that she had continued to take omeprazole and had been off ibuprofen, rather taking Excedrin Migraine.  She reported a sense of reflux 2 times over the past month.  The note documents a history of h. pylori, treated, and an assessment of dyspepsia/GERD, despite omeprazole.  Subsequent VA records document GERD and gastritis.

In accordance with the Board's remand directives, the Veteran was provided a VA examination in January 2014.  The report documents that the Veteran's claims file was reviewed.  Based upon this review, the examiner noted a history of h. pylori in 2005, and GERD and mild chronic gastritis, per biopsy, thereafter.

The Veteran related that she had always used Tums and Pepto Bismol, noting that doctors had informed her that her symptoms were from NSAIDs.  She noted documented GI bleeds, described as gastritis.  She related a history of dark stools and that she was advised to avoid certain foods to prevent symptoms.

Based upon examination, interview of the Veteran and review of the record, the examiner concluded that it was less likely than not that the Veteran's GERD condition was caused by or a result of military service, or caused or aggravated by medication taken for her service-connected low back disability.  The examiner explained that the Veteran's GERD symptoms in 2012 were mild heartburn improved by fatty and spicy food avoidance.  There was no evidence of reflux on UGI done in service in 1995 and no esophagitis on upper endoscopy done in 2012.  She also found the 2012 consultation was silent for medication taken for treatment of the service-connected low back disability as the cause of symptoms and there was no objective evidence to show aggravation.  The examiner felt that her symptoms were better explained by chronic gastritis, documented by endoscopy and biopsy.  

In terms of gastritis, the examiner also rendered a negative opinion, concluding that it was less likely than not that mild chronic gastritis was caused by or a result of military service.  She also found that it was less likely than not caused by or a result of medication taken for the service-connected low back condition.  The examiner explained that medical record review showed frequent indigestion in 1996, with no objective evidence of a diagnosed stomach condition.  Although reflux was considered, the UGI was normal.  She noted that VA records in 1999 were silent for a stomach condition, with complaints of chronic abdominal pain, felt to be due to female problems, in August 2002.  She noted that gastritis was used to denote inflammation associated with mucosal injury and that the causes, natural history and therapeutic implications of gastropathy differ from gastritis.  She explained that gastropathy was usually caused by irritants such as drugs and evidenced by epithelial cell damage and regeneration without associated inflammation.  She explained that gastritis on the contrary was due to infectious agents such as h. pylori and hypersensitivity reactions.  She noted that the Veteran's diagnosis was clearly mild chronic gastritis per biopsy findings.  She found no diagnosis of gastropathy as biopsy findings showed inflammation.  She explained that the 2007 "NSAID gastropathy" note was made on subjective findings and that the Veteran's use of Pepto Bismol was known to cause black stool.  She also again found no evidence of aggravation.

After considering the evidence of record, the Board finds that the evidence preponderates against finding that the Veteran incurred a stomach condition to include GERD in service.  The Board acknowledges that the service treatment records disclose complaints of abdominal pain and indigestion.  However, they do not disclose the assessment of any chronic disability.  Rather, the evidence demonstrates that well after service the Veteran was assessed as having GERD and gastritis, treated with various medications.  The first stomach complaints following service are not documented until 2002.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, VA treatment records dated in 1999, at which time, she sought to establish health care through VA, do not include any complaints of stomach problems.  However, it would have been expected that she would have reported stomach symptoms at that time if she was experiencing such symptoms.  Most saliently, the January 2014 VA opinion competently and probatively finds that the Veteran's stomach conditions were not incurred in or otherwise related to service.  The examiner's opinion is entitled to great probative weight as the examiner reviewed the history, the potential causes of the diagnosed disabilities, and determined that they were not related to service.  Thus, service connection on a direct basis is not warranted.  

In reaching this conclusion, the Board has certainly considered the Veteran's lay history of symptoms, which she is certainly competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Board finds that the remaining evidence of record preponderates against the claim.  Gilbert, supra.  Moreover, the record does not show that she is competent to relate GERD and gastritis, which were diagnosed years after service, to symptoms in service as this is beyond the capability of a lay person to observe.  Such a determination requires medical expertise.

The Veteran also contends that she has a stomach condition, to include GERD, related to the use of NSAIDs for her service-connected low back disability.  To the extent her contentions seek to advance a medical opinion, they are not competent evidence.  Jandreau, supra.  

Along these lines, the Board acknowledges that the VA records do indeed suggest that the Veteran had NSAID gastropathy.  The Board also notes that the Veteran had been advised to discontinue their use and that she has reported the need to use omeprazole for indigestion and stomach complaints when she uses NSAIDS.  The history of black and tarry stools is also noted.  However, VA records subsequent to these impressions diagnose GERD and gastritis, to include based upon laboratory testing.  Furthermore, competent VA examination has indicated that the Veteran's stomach conditions are not consistent with NSAID gastropathy, and that there is no evidence of aggravation.  

Despite the indications of NSAID-related stomach problems, the claim must be denied.  As noted, VA records suggest that the Veteran may have had NSAID gastrointestinal problems; however subsequent VA testing and examination show that the Veteran's condition is not consistent with NSAID gastropathy.  This is the most probative evidence as it is based on review of clinical testing.  While the Veteran has reported that she was told NSAIDs were causing her symptoms, and her reports are consistent with early reports of NSAID gastropathy, subsequent testing resulted in the VA examiner's conclusion that she does not have NSAID-related stomach problems.  The VA examiner's opinion is the most probative evidence as the examiner reviewed the history and provided an opinion supported by a rationale.  She concluded that the current disabilities were not due to or aggravated by the medication taken for service-connected disability.  Thus, the Board concludes that the claim must be denied on a secondary basis as well.  Gilbert, supra.  


ORDER

Entitlement to service connection for a stomach condition, to include GERD, to include as secondary to medication required for control of service-connected disability, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


